DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Flory et al. (WO 2014/054048 A1) in view of Kuhlmann-Wilsdorf (US 7,662,844 B1).
Regarding claims 10, 13-18 and 20,  Flory et al. teaches an electrical device with a non-conducting dielectric insulating fluid (title, 0001, claim 5) comprising triglycerides of fatty acids C18:1, C16:1, C14:1 which include mono-unsaturated and 
 Regarding claims 10-12, 21-24 and 26-28,  Flory does not, expressly, teach the alpha-branched type of fatty acid triglycerides.  However, Kuhlmann-Wilsdorf teaches an electrical device comprising a dielectric surface treating fluid such as iso-stearic triglyceride and isopalmitic (an alpha branched with pendant methyl moieties identical to disclosure of instant specification; PGPub 0024); [2: 40, 12: 40-63, 16: 16, 30 claims: 9, 10, 15, 28].  Kuhlmann-Wilsdorf and Flory are analogous art because they are from the field of applications of fatty acid triglycerides in electrical equipment.  At the time, prior to effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add, or partially substitute triglyceride of  Kuhlmann-Wilsdorf to Flory’s fluid with the motivation of optimizing the dielectric and physio-chemical properties of fluid during operation of equipment.
Regarding claims 26-27,  Flory teaches a vegetable oil based dielectric fluid which is actually interpreted as “consisting of” only triglycerides  with no other components; [claims 1, 3]. 
Regarding claims 28-29,  newly added claim 28 is identical to claim 10 with an additional optional ingredient namely mineral oil which could be absent from the claimed composition.  The “consisting of” limitation is same as above for claims 26 and 26.
Regarding claims 19,  Flory does not, expressly teach the instantly claimed conductivity of the composition. The Office realizes that all the claimed effects or physical properties (the conductivity) are not positively stated by the reference.  -8 Siemens, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach a dielectric fluid consisting of only triglycerides and mineral oil.

Terminal Disclaimer
The terminal disclaimer filed on 2021/01/13 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US US 10,533,121 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                           Response to Arguments
Applicant's arguments filed 2021/01/13 have been fully considered but they are not persuasive. Because;
A- In response to applicant’s argument on combination of Cannon and the fact that Cannon is devoid of alpha-branched triglyceride, it is noted that the mere teaching of Cannon on vegetable oils and its combination with mineral oil is construed as clear evidence on feasibility of their combination for rendering claim 25 obvious. This is simply because the instantly claimed alpha-branched triglyceride is within the same category of vegetable oil with only a very minor structural difference.  Note that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Finally, this claim would be allowable, due to current amendment of “consisting of”, if written in independent form.
B- Applicant’s only remarks and argument is with regard to combination of kuhlmann-Flory wherein, as alleged, Kuhlmann does not teach the non-conducting 
Conditioning material actually comprises dielectric chemical compounds (triglycerides) which are same as instantly claimed glycerides. It is only through selection of a specific film thickness of this very material that the electron tunneling conduction occurs.  Furthermore, the chemically known dielectric/insulating material (i.e. Flory et al. & Cannon et al.) cannot have an opposite electric conducting properties based on simple conventional surface contacts. Applicant’s argument is not correct and thus not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/04/05

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767